     Case 1:20-cv-00288-DAD-BAM Document 10 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   RAYMOND MARTIN, et al.,                           Case No. 1:20-cv-00288-DAD-BAM
10                      Plaintiffs,                    ORDER RESETTING MANDATORY
                                                       SCHEDULING CONFERENCE
11          v.
                                                       (Doc. Nos. 8, 9)
12   COUNTY OF KINGS, et al.,
13                      Defendants.
14

15          This matter is currently set for a Mandatory Scheduling Conference on June 2, 2020. On

16   April 26, 2020, counsel for plaintiffs filed a Notice of Unavailability representing that he will be

17   unavailable for all purposes from April 27, 2020, through June 8, 2020 due to a non-elective

18   medical procedure. (Doc. No. 9.) In light of the notice, and good cause appearing, the

19   Mandatory Scheduling Conference is HEREBY RESET to July 7, 2020, at 9:00 AM in

20   Courtroom 8 (BAM) before the undersigned. At least one (1) full week prior to the Scheduling

21   Conference, the parties shall file a Joint Scheduling Report. The parties may appear at the

22   conference by telephone with each party using the following dial-in number and access code:

23   dial-in number 1-877-411-9748; access code 3219139. Plaintiffs are directed to serve a copy of

24   this Order on defendants.
     IT IS SO ORDERED.
25

26      Dated:     April 27, 2020                              /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
